DETAILED ACTION
1. 	The Preliminary Amendment filed on June 7, 2021 is acknowledged.
	Claim 4 is added; and 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Inventorship
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Specifically, the claims all appear to be the result of a machine translation which has offered language that is too unclear and or vague to understand.  For example: 
In claim 1, the examiner is unable to decipher what is meant by the limitation of “detecting an increase between an observed static flow rate and a reference static flow rate, determining a corrected rail-pressure setpoint guaranteeing the same quantity of fluid injected with the observed static flow rate as that injected with a reference pressure and the reference static flow rate, where the duration of injection and, respectively. the mass of fluid injected remains the same, and where the corrected pressure is determined experimentally from a characteristic of static flow rate as a function of rail pressure, by adding to the reference pressure the difference between a pressure that there ought to be for the observed static flow rate, and the reference pressure.”.  The language is too convoluted and uses language structure which is difficult to understand.  It should be noted that the specification is similarly hard to understand.  See Following Explanations:
The limitation of “detecting an increase between an observed static flow rate and a reference static flow rate” renders the claim indefinite; since it is not clear that how or by which way “the increasing between an observed static flow rate and a reference static flow rate” is able to be detected? in this limitation? And how or by which way “a static flow rate” is able to be defined or recognized?
The Applicants are required to clarify or to revise the claimed feature.

The limitation of “determining a corrected rail-pressure setpoint guaranteeing the same quantity of fluid injected with the observed static flow rate as that injected with a reference pressure and the reference static flow rate, where the duration of injection and, respectively. the mass of fluid injected remains the same, and where the corrected pressure is determined experimentally from a characteristic of static flow rate as a function of rail pressure, by adding to the reference pressure the difference between a pressure that there ought to be for the observed This claim is an omnibus type claim.
The limitation of "the same quantity of fluid" [line 5] renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.  .
The limitation of “the duration of injection” [line 7] renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of “the mass of fluid remains the same” [lines 7-8] renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of “the corrected pressure” [line 8] renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, 
The limitation of “the Bernoulli equation” [line 2] renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of “the formula” [line 2] renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of “the density” [line 3] renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of “the temperature” [line 4] renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of “the pressure in the cylinder” [lines 4-5] renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of “the ratio” [line 5] renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim.
The examiner notes that a better translation is likely to alleviate the ambiguities in the application.  As noted by the Court "[d]uring patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed.Cir. 1989).  
	The Applicants are required to clarify or to revise the claimed feature.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-4 are rejected under 35 U.S.C. 101 because The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-4 is/are directed to a method for processing data with parameters of a vehicle powertrain.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because where applicant has the steps of: detecting static flow rate, and determining a corrected rail pressure setpoint.  These steps do not tie the method to a specific apparatus which would limit the method steps.  Furthermore, the steps are merely directed to using mathematical equations to process data and then use the processed data in other calculations.  These steps are considered to be an idea of its self and mathematical relationships/formulas.  Applicant’s steps use mathematical formulas/statistical formula to determine pressure.  Applicants’ also organize and compare and collect known information in regards to fuel injection parameters based on vehicles.
11.	PLEASE NOTE THAT NO PRIOR ART REJECTIONS ARE BEING PROVIDED FOR CLAIMS 7-14 SINCE THE PROPER SCOPE OF THESE CLAIMS CANNOT BE FULLY ASCERATINED AT THIS MOMENT.  ALSO FOR NOW, A LACK OF PRIOR ART REJECTIONS FOR THESE CLAIMS SHOULD NOT BE CONSTRUED AS AN INDICATION OF ALLOWABLE SUBJECT MATTER.  ANY ATTEMPT TO OVERCOME THESE REJECTIONS WOULD MOST LIKELY RESULT IN A CHANGE OF SCOPE OF THESE CLAIMS, WHICH WOULD IN TURN REQUIRE FURTHER SEARCH AND CONSIDERATION.
	

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Applicants are required to consider the cited reference in PTO-892 that would be applied for the future Examination.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like 

/J.H.H./
November 16, 2021




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        November 18, 2021
/Johnny H. Hoang/
Examiner, Art Unit 3747